DETAILED ACTION
	This is in response to the above application filed on 04/02/2020. Claims 1-20 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilk (US 5,535,759).
Regarding claim 1, Wilk discloses an endoscopic instrument (Abstract, FIGs 8-9E), comprising: an outer cannula (100, FIGs 9A-9E, col 6 lines 22-30) and an inner cannula (92) disposed within the outer cannula (FIGs 9A-9E); a tool channel (98) defined within a radial wall of the outer cannula or positioned adjacent to the radial wall of the outer cannula (Col 6 lines 61-67 and col 7 lines 41-45; channel 98 is defined within the radial sidewall of outer cannula 100); a retractable tool (102) including a distal tip (Distal end of 102) and sized to fit within the tool channel (102 of the tool is introduced within tool channel 98); a retractable tool actuator (114, FIG 8) configured to move, responsive to actuation of the 
Regarding claim 5, Wilk discloses the retractable tool actuator includes a linear actuator to move the retractable tool from the first position to the second position (Handle member 114 is interpreted as a linear actuator because it moves 102 from a proximal to distal end, longitudinally through the tool channel, FIGs 9A-9B).  
Regarding claim 8, Wilk discloses the retractable tool actuator is coupled to one or more electrical wires to receive electrical power and deliver the electrical power into the retractable tool to enable the retractable tool to perform electrocautery (114 is connected to wire 108, which connects to cautery loop 102 for providing electrical current to loop 102 for cauterization, FIG 9C, col 6 lines 35-53).  
Regarding claim 9, Wilk discloses the retractable tool is attached to at least one of the inner cannula or the outer cannula (102 extends from inner cannula 92 and therefore is interpreted as being attached to the inner cannula).  
Regarding claim 11, Wilk discloses a slot (96) defined by the tool channel in which the retractable tool moves and that receives the retractable tool (Lumen 96 receives retractable tool 102 which is movable therethrough, FIGs 8-9B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk (US 5,535,759) in view of Furlong et al. (US 2015/0018711).
Regarding claim 2, Wilk disclose the invention substantially as claimed, as set forth above for claim 1. 
Wilk is silent regarding an aspiration channel extending from an opening of the inner cannula at which material is removed from a site within a subject by the inner cannula to a proximal end of the endoscopic instrument.  
However, Furlong et al. discloses an endoscopic instrument (FIG 1C) comprising an aspiration channel (Lumen within 150, paragraph [0209-0212]) extending from an opening (170) of an inner cannula (150) at which material is removed from a site within a subject by the inner cannula (Paragraph [0212]) to a proximal end of the endoscopic instrument (Proximal end of 100 where 175 couples to a vacuum source, paragraph [0212]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscope of Wilk to comprise an aspiration channel extending from an opening of the inner cannula at which material is removed from a site within a subject by the inner cannula to a proximal end of the endoscopic instrument, as taught by Furlong et al., for the purpose of aiding in the removal of material from the treatment site (Furlong: paragraph [0212]).
Regarding claim 3, Wilk disclose the invention substantially as claimed, as set forth above for claim 1. Wilk further contemplates use of endoscope insertion member 100 with an endoscope (For use in an endoscopic investigation, col 6 lines 57-60).
Wilk is silent regarding an endoscope defining an instrument channel, the endoscopic instrument extending through the instrument channel.  
However, Furlong et al. discloses an endoscope (100, FIG 1B) defining an instrument channel (120, paragraphs [0209 and 0218]), an endoscopic instrument (220) extending through the instrument channel (FIG 2A, paragraph [0218]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the endoscopic instrument of Wilk to extend through an instrument channel of an endoscope, as taught by Furlong et al., for the purpose of providing additional protection and features to the endoscopic instrument.
Regarding claim 4, Wilk disclose the invention substantially as claimed, as set forth above for claim 1. 
Wilk is silent regarding a material of the retractable tool, specifically that the tool is made from at least one of stainless steel, titanium, or a biocompatible material.
However, Furlong et al. discloses an endoscopic instrument (FIG 4A) wherein various elements such as a tool (Cannula) are made from a biocompatible material (Surgical grade steel, paragraph [0220]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select a biocompatible material for the retractable tool, as taught by Furlong et al., for the purpose of selecting a material well known in the art for preventing infection while inserted at the treatment site.
Regarding claim 7, Wilk disclose the invention substantially as claimed, as set forth above for claim 1. 

However, Furlong et al. discloses an endoscopic instrument including a retractable tool (snare, paragraph [0226]) wherein the tool in controlled by a retractable tool actuator including at least one of a motor driven by electrical power or a piezoelectric element driven by electrical power (Paragraph [0226] discloses the debriding component (i.e. retractable tool) may be automatically actuated, using a turbine, electrical motor, or any other force generating component to actuate the debriding component. For instance, the debriding component may be actuated hydraulically, pneumatically, or electrically).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the retractable tool actuator of Wilk such that it is motor driven by electrical power, at taught by Furlong et al., for the purpose of having a more precise mechanism of actuation than manual actuation by the user.
Regarding claim 10, Wilk disclose the invention substantially as claimed, as set forth above for claim 1. Wilk further discloses the retractable tool actuator includes a control wire (112/108) extending from the proximal end to the retractable tool (102, FIG 8, col 6 lines 45-52).
Wilk is silent regarding the control wire coupled to a biasing element that biases a position of the retractable tool relative to the tool channel.  
However, Furlong et al. discloses an endoscopic instrument including a control wire coupled to a biasing element that biases a position of the retractable tool relative to the tool channel (Paragraph [0326] discloses a drive assembly (i.e. control wire) is coupled to a tensioner spring (i.e. biasing element) that biases a position of a cutting portion (i.e. retractable tool) relative to an opening of the outer cannula (i.e. tool channel)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the control wire of Wilk such that it is coupled to a biasing element that biases a position of the 
Regarding claim 13, Wilk disclose the invention substantially as claimed, as set forth above for claim 1. 
Wilk is silent regarding the inner cannula rotating relative to the outer cannula.  
However, Furlong et al. discloses an endoscopic instrument wherein an inner cannula (1610) rotates relative to an outer cannula (1615, FIGs 16A-16B, paragraph [0263]) for the purpose of aiding in removal of tissue at a treatment site (paragraph [0263]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wilk such that the inner cannula rotates relative to the outer cannula, as taught by Furlong et al., for the purpose of increasing precision of the extraction of polyps by being able to rotate the tool to a specific site.
Claims 6, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk (US 5,535,759) in view of Banik et al. (US 2003/0069475).
Regarding claim 6, Wilk discloses the invention substantially as claimed, as set forth above for claim 1. Wilk further discloses the retractable tool actuator controls at least one of a distance the retractable tool extends out of the tool channel (114 controls the distance which 102 extends from tool channel 98 from a first position to a second position, FIGs 9A-9B, col 6 lines 43-53) or a frequency of movement of the retractable tool.
Wilk is silent regarding this movement being based on a received control signal.  
However, Banik et al. teaches an endoscope wherein control is based on a received control signal (Control signal sent to actuator 1310 of endoscope 1300 via drivers in interface 1360b to steer and control the shape of 1300, FIG 13, paragraph [0048]).

Regarding claim 14, Wilk discloses a method of operating an endoscopic instrument (FIGs 9A-9E, col 6 line 21- col 7 line 40), comprising: positioning the endoscopic instrument in proximity to a site of a subject (PLP, FIG 9A), the endoscopic instrument including an outer cannula (100, FIGs 9A-9E, col 6 lines 22-30) and an inner cannula (92, FIG 8) disposed within the outer cannula (FIGs 9A-9E), a tool channel (98) defined within a radial wall of the outer cannula or positioned adjacent to the radial wall of the outer cannula (Col 6 lines 61-67 and col 7 lines 41-45; channel 98 is defined within the radial sidewall of outer cannula 100); a retractable tool actuator (114, FIG 8) of the endoscopic instrument moving, by the retractable tool actuator, a retractable tool (102) along the tool channel from a first position (FIG 9A) in which a distal tip of the retractable tool is within the tool channel to a second position (FIG 9B) in which a distal tip of the retractable tool extends beyond a distal end of the outer cannula (Col 6 lines 35-53 disclose handle member 114 is connected to 102 such that it can eject the loop 102 out from lumen 96. This is interpreted as a first position within the tool channel, FIG 9A, and a second position beyond a distal end of outer cannula, FIG 9B); and retrieving a sample of the subject from the site of the subject (FIG 9E sample PLP is removed from site CLN, Col 7 lines 1-40).  
Wilk is silent regarding the retractable tool actuator receiving a control signal and moving in response to the control signal.
However, Banik et al. teaches an endoscope wherein control is based on a received control signal (Control signal sent to actuator 1310 of endoscope 1300 via drivers in interface 1360b to steer and control the shape of 1300, FIG 13, paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method such that the retractable tool actuator of Wilk receives a control signal, as taught by 
Regarding claim 15, Wilk/Banik et al. discloses the invention substantially as claimed, as set forth above for claim 14. Wilk further discloses delivering electrical power via electrical wires coupled to the retractable tool actuator to the retractable tool to perform electrocautery using the retractable tool (114 is connected to cautery tool 102 via wire 108, which feeds electrical current to the tool 102 for cauterization, FIG 9C, col 6 lines 37-52).  
Regarding claim 16, Wilk/Banik et al. discloses the invention substantially as claimed, as set forth above for claim 14. Wilk further discloses manipulating, by the retractable tool actuator, at least one of a frequency of movement of the retractable tool or a distance the retractable tool extends beyond the distal end of the outer cannula (114 controls the distance which 102 extends from tool channel 98 from a first position to a second position, FIGs 9A-9B, col 6 lines 43-53). In the method as modified by Banik et al. above in claim 14, this movement is based on the control signal.  
Regarding claim 19, Wilk/Banik et al. discloses the invention substantially as claimed, as set forth above for claim 14. Wilk further discloses moving the retractable tool within a slot (96) defined by the tool channel (Lumen 96 receives retractable tool 102 which is movable therethrough, FIGs 8-9B).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilk (US 5,535,759) in view of Iwasaki et al. (US 2017/0065157).
Regarding claim 12, Wilk discloses the invention substantially as claimed, as set forth above for claim 1.
Wilk is silent regarding a plurality of electromagnets configured to selectively generate electromagnetic fields based on received electric currents to vary a magnetic force applied to a permanent magnet of the retractable tool to drive the retractable tool into or out of the channel.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to comprise a step of selectively generating, by a plurality of electromagnets of the endoscopic instrument, electromagnetic fields using received electric currents to vary a magnetic force applied to a permanent magnet of the retractable tool to move the retractable tool from the first position to the second position, as taught by Iwasaki et al., for the purpose of allowing the actuator to have rapid bi-directional actuation, a high actuation force and stroke, and a low voltage actuation.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk (US 5,535,759) in view of Banik et al. (US 2003/0069475), further in view of Furlong (US 2015/0018711).
Regarding claim 17, Wilk/Banik et al. discloses the invention substantially as claimed, as set forth above for claim 14.
Wilk is silent regarding operating at least one of a motor of the retractable tool actuator or a piezoelectric element of the retractable tool actuator to move the retractable tool from the first position to the second position.  
However, Furlong et al. discloses an endoscopic instrument including a retractable tool (snare, paragraph [0226]) wherein the tool in controlled by a retractable tool actuator including at least one of a motor driven by electrical power or a piezoelectric element driven by electrical power (Paragraph [0226] discloses the debriding component (i.e. retractable tool) may be automatically actuated, using a turbine, electrical motor, or any other force generating component to actuate the debriding component. For instance, the debriding component may be actuated hydraulically, pneumatically, or electrically).  

Regarding claim 20, Wilk/Banik et al. discloses the invention substantially as claimed, as set forth above for claim 14.
Wilk is silent regarding rotating the inner cannula relative to the outer cannula.
However, Furlong et al. discloses an endoscopic instrument wherein an inner cannula (1610) rotates relative to an outer cannula (1615, FIGs 16A-16B, paragraph [0263]) for the purpose of aiding in removal of tissue at a treatment site (paragraph [0263]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Wilk such that the inner cannula rotates relative to the outer cannula, as taught by Furlong et al., for the purpose of increasing precision of the extraction of polyps by being able to rotate the tool to a specific site.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilk (US 5,535,759) in view of Banik et al. (US 2003/0069475), further in view of Iwasaki et al. (US 2017/0065157).
Regarding claim 18, Wilk/Banik et al. discloses the invention substantially as claimed, as set forth above for claim 14. Wilk further discloses moving the retractable tool from the first position to the second position (retractable tool 102 is within the tool channel 98 in the first position of FIG 9A and is extended out of the tool channel 98 in the second position of FIG 9B).
Wilk is silent regarding selectively generating, by a plurality of electromagnets of the endoscopic instrument, electromagnetic fields using received electric currents to vary a magnetic force applied to a permanent magnet of the retractable tool to move the retractable tool from the first position to the second position.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to comprise a step of selectively generating, by a plurality of electromagnets of the endoscopic instrument, electromagnetic fields using received electric currents to vary a magnetic force applied to a permanent magnet of the retractable tool to move the retractable tool from the first position to the second position, as taught by Iwasaki et al., for the purpose of allowing the actuator to have rapid bi-directional actuation, a high actuation force and stroke, and a low voltage actuation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771